Citation Nr: 0633498	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for a skin rash of 
the right leg.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
concussion.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for 
cataracts/blindness.

6.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.

7.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2002, May 2003, and September 2003 rating 
decisions.


FINDINGS OF FACT

1.  The medical evidence of record fails to show any 
objective evidence of exfoliation, exudation, or itching; it 
also fails to show that the veteran's skin disease of the 
right lower extremity covers at least 5 percent of either his 
entire body or the exposed areas of his body; and there is no 
evidence that the veteran has required intermittent systemic 
therapy to treat his skin disease.

2.  The medical evidence fails to describe any scarring as a 
result of the veteran's skin disease of the right lower 
extremity.

3.  The veteran has not been diagnosed with PTSD.

4.  The medical evidence fails to show either a concussion in 
service, or a permanent disability related to residuals of a 
concussion.

5.  The medical evidence fails to link the veteran's current 
back disability to his time in service.

6.  The medical evidence shows no evidence of a visual 
disability at the time of discharge from service or for many 
years after service.

7.  The veteran's peripheral neuropathy manifested many years 
after service.

8.  The veteran is not currently diagnosed with diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a skin disease 
of the lower right extremity have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7806 (as in effect prior to and 
since August 30, 2002).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

3.  The criteria for service connection for residuals of a 
concussion have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  The criteria for service connection for 
cataracts/blindness have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

6.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§  3.303, 3.309(e) (2006).


7.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§  3.303, 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable rating for 
a skin disease of the lower right extremity under 38 C.F.R. 
§ 4.118, DC 7806.  During the pendency of this appeal, the 
regulations for rating disabilities of the skin were revised, 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, the new 
criteria are only to be applied as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, warranted a noncompensable rating, while a 10 percent 
rating required exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  
 
Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), dermatitis or eczema affecting less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas, with no more than topical therapy required 
during the past 12-month period, warrants a noncompensable 
rating.  A 10 percent rating requires either that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than 6 weeks during the 
past 12-month period.  

Regardless of which set of criteria is applied, the medical 
evidence fails to show a compensable skin disease of the 
lower right extremity.  The only current record of treatment 
of a skin condition in the veteran's claims file was dated in 
August 2003.  The VA doctor indicated that upon inspection of 
the veteran's leg, no rash was seen.  There was hair growth 
and no skin discoloration, other than one small spot, 
approximately a quarter of an inch in diameter that was 
hypopigmented.  This spot did not have the appearance of a 
scar.  There were also no ulcerations or skin breakdowns and 
there was no sensory loss associated with the area.  The 
doctor's impression was that the leg was normal with the 
exception of the small spot.  He elaborated that he could 
find no evidence of a skin disorder that would explain the 
veteran's present symptoms of periodic itching.

The veteran's claims file is void of any active treatment of 
his skin disease of the lower right extremity, and the 
medical evidence fails to show any objective evidence of 
exfoliation, exudation, or itching. 

With regard to the revised criteria, the evidence fails to 
show that at least 5 percent of either the veteran's entire 
body or exposed areas are affected, as the most recent 
examination indicated only a quarter inch on his right leg 
was effected.  There is also no indication that the veteran 
is currently using any intermittent systemic therapy to treat 
his skin condition.  Accordingly, a compensable rating is not 
warranted for the veteran's skin condition under either the 
old or revised criteria for skin diseases.

The Board has also considered whether a rating is available 
for any potential scarring caused by the veteran's skin 
condition; however, there is no indication in the veteran's 
file to suggest that his skin condition has caused any 
scarring of his right leg, as even the one effected patch of 
skin did not in the doctor's opinion resemble a scar.

As such, the criteria for a compensable rating for the 
veteran's disability are not shown, and the veteran's claim 
is therefore denied. 

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The veteran was awarded the 
Combat Infantry Badge and therefore his exposure to combat is 
presumed.  However, the veteran has not been diagnosed with 
PTSD.

In February 2003, the veteran underwent a VA examination at 
which he was found to be in no acute distress.  The veteran 
was properly groomed, as well as cooperative, friendly and 
attentive.  The examiner found no evidence of a thought 
disorder, and he opined that there were insufficient findings 
to support a diagnosis of PTSD.

As the veteran has not been diagnosed with PTSD, the criteria 
for service connection have not been met, and the veteran's 
claim is therefore denied.

Concussion Residuals

The veteran indicated at a VA examination in February 2003 
that he got a concussion in service when an air guard hatch 
came loose off of a vehicle while he and other soldiers were 
dragging a bomb.  The bomb exploded and the veteran indicated 
that the hatch hit him in the head, knocking him unconscious.  

Service medical records fail to describe any incident 
involving a head injury, and the veteran was not awarded a 
Purple Heart.  Additionally, the veteran's separation 
physical found the veteran's head to be normal, and no 
neurologic symptoms were noted.  The veteran also denied 
having had either a head injury or headaches on his medical 
history survey in November 1967, and the post-service medical 
evidence also fails to describe any residuals of a head 
injury.  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the veteran's claims file is void of any evidence 
demonstrating residuals of a head injury, the veteran's claim 
is denied.


Back disability 

In 1992, the veteran underwent surgery to address a ruptured 
disc in his back, and he has subsequently undergone several 
additional surgeries on his back.  While there is no doubt 
that the veteran has a current back disability, the veteran's 
claims file is void of any evidence that in anyway relates 
his current back disability to his time in service.

The veteran's service medical records are silent for any 
complaints of back pain during service; and the veteran's 
separation physical found his spine to be normal.  The 
veteran also denied having any recurrent back pain on his 
medical history survey in November 1967.

Following service, the veteran worked as a postman for many 
years, before eventually developing back trouble, and there 
is no opinion from any of the veteran's private doctors as to 
the etiology of his back disability.

Given that there is no evidence of any incident in service in 
which the veteran injured his back, and no medical treatment 
for a back disability for many years after service, a VA 
examination is not warranted in this case.  

Likewise, as the medical evidence fails to link the veteran's 
back disability to his time in service, the veteran's claim 
is denied.

Cataracts/blindness

Service medical records fail to demonstrate that the veteran 
had either cataracts or any other visual disability at the 
time of his discharge from service; and there were no 
complaints about, or treatment for, eye problems while he was 
in service, as the veteran's separation physical reflects 
that his eyes were found to be normal with 20/20 vision in 
both eyes.

A letter from the veteran's private eye doctor, Dr. Barron, 
in May 2002 indicated that while the veteran had some 
difficulty with his right eye following cataract surgery in 
1994, the problem had since resolved and the veteran had 
excellent vision in his right eye.  Dr. Barron indicated that 
in March 2002, the veteran had vision of 20/20-2 OD and 
20/200 OS.  The veteran was noted to have a significant 
cataract in his left eye, and surgery was recommended.

By May 2002, the veteran's vision had deteriorated in both 
eyes.  However, there is no evidence in the veteran's medical 
records relating the veteran's cataracts to his time in 
service.

Given that the veteran did not seek treatment for an eye 
condition during service, and there is no medical opinion of 
record linking the veteran's visual defects to his time in 
service, the criteria for service connection have not been 
met, and the veteran's claim is therefore denied.

Peripheral neuropathy due to herbicide exposure

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption includes acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset). 

However, while the veteran has been diagnosed with peripheral 
neuropathy, the evidence fails to show that it either 
appeared within weeks or months of exposure to an herbicide 
agent or that it resolved within two years of the date of 
onset, as a private medical record in July 1995, more than 
two decades after the veteran's presumed exposure to Agent 
Orange, indicated that the veteran had back surgery with 
residual peripheral neuropathy.  Given that the onset of the 
veteran's peripheral neuropathy was many years after his time 
in service, the veteran fails to fall under the presumption 
provided by 38 C.F.R. § 3.309(e).

Additionally, the veteran's service medical records fail to 
describe any peripheral neuropathy while in service, and the 
veteran's separation physical found the veteran to be 
neurologically normal with normal upper and lower 
extremities.  The veteran's claims file is also void of a 
medical opinion of record indicating that his peripheral 
neuropathy is related to his time in service. 

Accordingly, the veteran's claim is denied.

Diabetes mellitus due to herbicide exposure

The veteran indicated he was exposed to Agent Orange on 
several occasions in service in Vietnam.  The veteran served 
in Vietnam, and as such his exposure to herbicides is 
presumed.  However, the medical evidence fails to show that 
the veteran has diabetes mellitus.

Treatment records from the early 1970s mention diabetes, but 
there is no indication that a diagnosis of diabetes mellitus 
was ever made.  A VA examination was conducted in February 
2003 to determine if the veteran had diabetes mellitus.  The 
examiner noted that the veteran had never been treated for 
diabetes, he denied increased hunger, and he was not on a 
diet with his weight fluctuating between 175-180 pounds.  A 
variety of laboratory tests were conducted, but the results 
failed to show the presence of diabetes mellitus.  As such, 
the examiner concluded that the veteran did not have diabetes 
mellitus.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the medical evidence fails to show 
that the veteran has diabetes mellitus; therefore his claim 
is denied. 



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in March 2002 and February 2003.  By these, and by the 
statements of the case and supplemental statements of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Treatment records have been obtained from numerous private 
doctors.  VA treatment records from 1967 were sought, but a 
response was given that no records were found.  The veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he cancelled the hearing.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER
	
A compensable rating for a skin rash of the right leg is 
denied.

Service connection for PTSD is denied.

Service connection for residuals of a concussion is denied.

Service connection for a back disability is denied.

Service connection for cataracts/blindness is denied.

Service connection for peripheral neuropathy due to herbicide 
exposure is denied.

Service connection for diabetes mellitus due to herbicide 
exposure is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


